Action to recover damages for personal injuries sustained as the result of the alleged negligence of defendant in failing to adopt safeguards with respect to a sixteen-inch space between the door of a subway train and a station platform. Judgment for plaintiff reversed on the facts and a new trial granted, with costs to abide the event. The verdict is against the weight of the credible evidence. In the light of all the testimony, the version of plaintiff to the effect that he fell into the space between the train and the station platform up to his waist and that he sustained injury thereby, overtaxes credulity. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.